

Pall Corporation
Director Deferred Fee Plan
 
1. Purpose
 
     The purpose of this Plan is to provide Eligible Directors of the
Corporation with the opportunity to defer payment of Fees, at their election, in
accordance with the provisions hereof and to increase the proprietary interest
of the Eligible Directors in the Corporation by tying the value of any such
deferred compensation to the performance of the Corporation’s Common Stock.
 
2. Definitions
 
     As used herein, the following terms shall have the meanings set forth
below:
 
     “Account” shall mean the Account established for a Participant pursuant to
Section 4.
 
     “Beneficiary” shall mean the person or persons designated by a Participant
in accordance with Section 6 to receive any amount, or any shares of Common
Stock, payable under this Plan by reason of the Participant’s death or
disability.
 
     “Board” shall mean the Board of Directors of the Corporation.
 
     “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended, and
regulations promulgated thereunder.
 
     “Committee” shall have the meaning set out in Section 8.
 
     “Common Stock” shall mean the shares of Common Stock of the Corporation.
 
     “Corporation” shall mean Pall Corporation.
 
     “Director” shall mean any individual who is a member of the Board.
 
     “Eligible Director” shall mean any individual who is a member of the Board.
and who is not an employee of the Corporation or any of its subsidiaries.
 
     “Fees” shall mean, for each calendar year of service, the sum of all
quarterly cash fees paid to an Eligible Director for service on the Board and
any committee thereof on which the Eligible Director serves, excluding any
expense reimbursement.
 
     “Market Value” shall mean, with respect to one share of Common Stock on any
date (or if the Common Stock shall not have traded on that day, then the next
preceding business day on which the Common Stock shall have traded), the closing
sale price of a share of Common Stock as reported on the New York Stock Exchange
Consolidated Transactions for such date.
 

--------------------------------------------------------------------------------

 

     “Participant” shall mean any Eligible Director who has made an election
under Section 3 to defer Fees.
 
     “Phantom Share Unit” or “PSU” shall mean a unit of measurement equivalent
to one share of Common Stock, with none of the attendant rights of a holder of
such share, including, without limitation, the right to vote such share or the
right to receive dividends thereon, except to the extent otherwise specifically
provided herein.
 
     “Plan” shall mean this Pall Corporation Director Deferred Fee Plan, as
amended from time to time.
 
3. Deferral Elections
 
     (a) Each Director who is an Eligible Director on the Effective Date may
within 30 days of the Effective Date, and each Eligible Director who first
becomes a member of the Board after the Effective Date may within 30 days
following his or her election or appointment to the Board, elect to have payment
of his or her Fees which would otherwise be payable subsequent to the date of
the Eligible Director’s deferral election during the calendar year in which the
Effective Date or appointment or election, as applicable, takes place deferred
and to have payment of such Fees made instead under the terms of this Plan.
 
     (b) Any deferral election shall be made in accordance with the following:
 
     (i) A deferral election shall be made in writing, on a form provided by the
Committee for such purpose.
 
     (ii) In the election form, the Eligible Director shall elect that (x) 100%
of such Eligible Director’s Fees shall be deferred and credited as PSUs to his
or her Account in accordance with Section 4(a) of this Plan and (y) amounts
payable in respect of cash dividends paid on Common Stock as result of the
election under clause (x) shall be deferred and credited as PSUs to his or her
Account in accordance with Section 4(b) of this Plan.
 
     (iii) In the election form, the Eligible Director shall elect that such
deferred Eligible Director’s Fees shall be payable either as set forth in
Section 5(a)(i) or as set forth in Section 5(a)(ii).
 
     (c) Not later than December 1 of each calendar year, an Eligible Director
may make a deferral election, in accordance with (b) above, with respect to his
or her Fees payable in the immediately succeeding calendar year and with respect
to related amounts payable in accordance with Section 4(b). If an Eligible
Director does not make such an election, then none of his or her Fees payable in
such calendar year shall be deferred under this Plan.
 
     (d) Any deferral election made by an Eligible Director pursuant to Section
3(a) or Section 3(c) of this Plan shall be irrevocable with respect to the
covered Fees and related amounts payable in accordance with Section 4(b).
 
2
 

--------------------------------------------------------------------------------

 

4. Accounts
 
     For each Participant, there shall be established on the books and records
of the Corporation, for bookkeeping purposes only, a separate Account to reflect
the Participant’s interest under this Plan. The Account so established shall be
maintained in accordance with the following in respect of each deferral election
made pursuant to Section 3:
 
     (a) On each day that, absent such deferral election, Fees would be paid to
the Participant for service as an Eligible Director, a Participant’s Account
shall be credited with a number of PSUs (including any fractional PSU rounded to
one decimal place) equal to the quotient obtained by dividing (i) the amount of
Fees payable on such date by (ii) the Market Value of one share of Common Stock
on such date.
 
     (b) As of each date on which the Corporation pays a cash dividend on its
Common Stock, each Participant’s Account shall be credited with additional PSUs
(including any fractional PSU rounded to one decimal place), the number of which
shall be determined by (i) multiplying the number of PSUs in the Participant’s
Account on the record date for such dividend by the per-share amount of the
dividend so paid, and (ii) dividing the amount determined pursuant to clause (i)
by the Market Value of one share of Common Stock on the dividend payment date.
 
     (c) A Participant’s interest in his or her Account shall be fully vested
and nonforfeitable at all times.
 
     (d) In the event of any change in the Common Stock occurring by reason of
any stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares, or any rights offering to purchase
such shares at a price substantially below fair market value, or any similar
change affecting the Common Stock, the number and kind of shares represented by
PSUs shall be appropriately adjusted to reflect such change in such manner as
the Committee, in its sole discretion, may deem appropriate. The Committee shall
give notice to each Participant of any adjustment made pursuant to this Section
4(d), and such adjustment shall be effective and binding for all purposes of
this Plan.
 
5. Payment of Account Balances
 
     Payment with respect to a Participant’s Account shall be made in accordance
with the following:
 
     (a) A Participant’s Account shall become payable upon the Participant
ceasing to be a Director for any reason. Such payment shall be made to the
Participant or the Participant’s Beneficiary, as the case may be. Pursuant to
the election made by the Participant under Section 3(b)(iii) of this Plan, the
Corporation shall make payment either:
 
     (i) as soon as practicable, and in any event within 30 days after the date
of termination of service as a Director, in a single lump sum consisting of (x)
a number of whole shares of Common Stock equal to the total number of whole PSUs
in the Account as of the date of such termination of service and (y) a cash
payment for any fractional PSU in the Account (determined by multiplying such
fractional part by the Market Value of one share of Common Stock on the date of
termination of service); or
 
3
 

--------------------------------------------------------------------------------

 

     (ii) in five annual installments, beginning as soon as practicable, and in
any event within 30 days after the date of termination of service as a Director,
and thereafter on the anniversary of the date of termination of service as a
Director, each installment consisting of (x) a number of whole shares of Common
Stock equal to the quotient determined by dividing (A) the total number of whole
PSUs in the Account as of the date of such termination of service by (B) 5 and
(y) a cash payment for any fractional PSU in the Account payable on such date
(determined by multiplying such fractional part by the Market Value of one share
of Common Stock on applicable anniversary date); provided, however, that on each
payment date any additional PSUs (or fraction thereof) that have been credited
under Section 4(b) with respect to any unpaid installment of PSUs as determined
under clause (A) shall be distributed together with such installment.
 
Any cash amount payable under this Section 5(a) determined to be less than $5
shall be forfeited and the Participant shall have no further rights with respect
thereto.
 
     (b) There shall be deducted from the amount of any payment otherwise
required to be made under this Plan all federal, state and local taxes required
by law to be withheld, if any, with respect to such payment.
 
6. Designation and Change of Beneficiary
 
     Each Participant shall file with the Committee a written designation of one
or more persons as the Beneficiary who shall be entitled to receive any amount,
including shares of Common Stock, payable under this Plan by reason of the
Participant’s death or incompetency. A Participant may, from time to time,
revoke or change his or her Beneficiary designation, without the consent of any
previously designated Beneficiary, by filing a new written designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless delivered to the Committee prior to the
Participant’s death or incompetency, and in no event shall it be effective as of
a date prior to such delivery. If at the date of a Participant’s death or
incompetency, there is no designation of a Beneficiary in effect for the
Participant pursuant to the provisions of this Section 6, or if no Beneficiary
designated by the Participant in accordance with the provisions hereof survives
to receive any amount payable under this Plan by reason of the Beneficiary’s
death or incompetency, the Participant’s estate shall be treated as the
Participant’s Beneficiary for purposes of this Plan.
 
7. Rights of Participants
 
     A Participant’s rights and interests under this Plan shall be subject to
the following provisions:
 
     (a) A Participant shall have the status of a general unsecured creditor of
the Corporation with respect to his or her right to receive any payment under
this Plan. This Plan shall constitute a mere promise by the Corporation to make
payments in the future of the benefits provided for herein. It is intended that
the arrangements reflected in this Plan be treated as unfunded for tax purposes.
 
4
 

--------------------------------------------------------------------------------

 

     (b) A Participant’s right to payments under this Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or his
or her Beneficiary.
 
8. Administration
 
     (a) This Plan shall be administered by or under the direction of the
Compensation Committee of the Board (the “Committee”).
 
     (b) All decisions, actions or interpretations of the Committee under this
Plan shall be final, conclusive and binding upon all parties.
 
     (c) No member of the Committee shall be personally liable by reason of any
contract or other instrument executed by such member or on his or her behalf in
his or her capacity as a member of the Committee nor for any mistake of judgment
made in good faith, and the Corporation shall indemnify and hold harmless each
member of the Committee, and each employee, officer, or director of the
Corporation or any of its subsidiaries to whom any duty or power relating to the
administration or interpretation of this Plan may be delegated, against any cost
or expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Board) arising out of any act or
omission to act in connection with this Plan unless arising out of such person’s
own fraud or bad faith.
 
     (d) Any instrument may be delivered to the Committee by certified mail,
return receipt requested, addressed to the Committee at the principal executive
office of the Corporation. Delivery shall be deemed complete on the third
business day after such mailing. A copy of any instrument so delivered shall
similarly and simultaneously be mailed to the Secretary of the Corporation.
 
9. Amendment or Termination
 
     The Board may, with prospective or retroactive effect, amend, suspend or
terminate this Plan or any portion thereof at any time; provided, however, that
(a) no amendment, suspension or termination of this Plan shall deprive any
Participant of any right to receive payment due him or her under the terms of
this Plan as in effect prior to such amendment without his or her written
consent and (b) no amendment, suspension or termination may change the time and
form of payment under any Participant’s Account except in accordance with
Section 409A of the Code.
 
10. Successor Corporation
 
     The obligations of the Corporation under this Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation, or other reorganization of the Corporation, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Corporation. The Corporation agrees that it will make
appropriate provision for the preservation of Participants’ rights under this
Plan in any agreement or plan which it may enter into or adopt to effect any
such merger, consolidation, reorganization or transfer of assets.
 
5
 

--------------------------------------------------------------------------------

 

11. Effective Date
 
     This Plan was adopted by the Board on September 23, 2010 and shall become
effective on October 1, 2010.
 
12. Governing Law
 
     The provisions of this Plan shall be governed by and construed in
accordance with the laws of the State of New York.
 
6
 

--------------------------------------------------------------------------------